DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Upon further consideration, with the amendments made to claims, the examiner has reconsidered the restriction requirement. Claims 1-10 and 13-17 are no longer subject to the restriction requirement.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul S. Hunter on 12/6/2021.

The application has been amended as follows: 
1.	(Currently Amended) A fluid flow control system, comprising:

at least one movable section on the top side of the surface, the at least one movable section configured to move along the top side of the surface to modify a boundary layer of a fluid flowing over the surface 
a plurality of springs attached to the at least one movable section; and
a plurality of actuators configured to selectively extend or compress the plurality of springs, the plurality of springs moving the at least one movable section in a translating oscillating motion parallel to the surface. 
2.	(Currently Amended) The fluid control system of claim 1, wherein:
the at least one movable section selectively generates surface waves.
3.	(Previously Presented) The fluid flow control system of claim 1, wherein:
the at least one movable section includes a plurality of movable sections that move in opposing directions.
4.	(Canceled) 
5.	(Previously Presented) The fluid flow control system of claim 1, wherein:
the at least one movable section includes a plurality of movable sections that move in at least one of differing speeds or differing directions.
6.	(Canceled) 
7.	(Currently Amended) The fluid flow control system of claim 1, wherein:
the at least one movable section includes a plurality of separate movable sections that are positioned on the surface such that there are gaps between 
8.-12.	(Cancelled)
13.	(Currently Amended) The fluid flow control system of claim 1, comprising:
at least one sensor that measures at least one characteristic of the fluid flowing over the surface.

the at least one sensor measures the flow rate of fluid inside [[the]] a boundary layer surrounding the surface.
15.	(Currently Amended) The fluid control system of claim 13 [[14]], wherein:
the at least one sensor measures the flow rate of fluid outside of [[the]] a boundary layer surrounding the surface.
16.	(Previously Presented) The fluid control system of claim 1, comprising:
a control circuit configured to control operation of the at least one movable section based on a measured property of the fluid flowing over the surface.
17.	(Previously Presented) The fluid control system of claim 16, wherein:
the control circuit causes the at least one movable section to generate a standing wave.
18.	(Canceled) 
19.	(Currently Amended) A method, comprising:
measuring, by at least one sensor, a parameter of a fluid flowing over a surface, the surface covering a body in at least a first and second direction, the first direction orthogonal to the second direction, the surface including a bottom side facing the body and a top side opposite the bottom side;
generating, by a control circuit, a control signal to modify a boundary layer of the fluid flowing over the surface based on the measured parameter; [[and]]
transmitting, by the control circuit, the control signal to at least one movable section on the top side of the surface to move the at least one movable section along the top side of the surface; 
moving, in response to the control signal, the at least one moveable section to modify the boundary layer of the fluid flowing over the surface; and
selectively compressing, by a plurality of actuators, a plurality of springs attached to the at least one movable section to move the at least one movable section in a translating oscillating motion parallel to the surface.


selectively generating surface waves using the at least one movable section.
21.	(Previously Presented) The method of claim 19, wherein:
the at least one movable section comprises a plurality of movable sections, the method comprising moving the plurality of movable sections in opposing directions.
22.	(Previously Presented) The method of claim 21, comprising:
moving the plurality of movable sections in an oscillatory manner.
23.	(Previously Presented) The method of claim 19, wherein the at least one movable section comprises a plurality of movable sections, the method comprising:
moving the plurality of movable sections in at least one of different speeds or differing directions.
24.	(Canceled) 
25.	(Canceled) 
26.	(Canceled) 
27.	(Canceled) 
28.-29.	(Cancelled)
30.	(Previously Presented) The method of claim 19, comprising:
measuring, by the at least one sensor, a velocity of a fluid inside a boundary layer surrounding the surface.
31.	(Previously Presented) The method of claim 19, comprising:
measuring, by the at least one sensor, a velocity of a fluid outside of a boundary layer surrounding the surface.
32.	(Original) The method of claim 19, comprising:
driving the at least one movable section at a resonant frequency of the at least one movable section.

76.	(Previously Presented) The method of claim 19, wherein:
the at least one movable section comprises a plurality of separate movable sections positioned on the surface such that there are gaps between the separate movable sections.
77.	(Currently Amended) A fluid control system comprising:
at least one sensor operable to measure a parameter of a fluid flowing over a surface, the surface covering a body in at least a first and second direction, the first direction being orthogonal to the second direction, the surface including a bottom side facing the body and a top side opposite the bottom side;
a control circuit operable to generate a control signal 
at least one movable section on the top side of the surface, wherein in response to receiving the control signal from the control circuit the at least one movable section moves along the top side of the surface to modify [[the]] a boundary layer of the fluid flowing over the surface;
a plurality of springs attached to the at least one movable section; and
a plurality of actuators operable to selectively extend and compress the plurality of springs attached to the at least one movable section to move the at least one movable section in a translating oscillating motion parallel to the surface.

78.	(Previously Presented) The fluid control system of claim 77, wherein the at least one movable section comprises a plurality of movable sections, and wherein the plurality of movable sections move in opposing directions in response to receiving the control signal from the control circuit.
79.	(Previously Presented) The fluid control system of claim 77, wherein the at least one movable section comprises a plurality of movable sections, and wherein the plurality of movable sections move in at least one of different speeds or different directions in response to receiving the control signal. 

81.	(Previously Presented) The fluid control system of claim 77, wherein the at least one sensor is operable to measure a velocity of a fluid inside a boundary layer surrounding the surface.
82.	(Previously Presented) The fluid control system of claim 77, wherein the at least one sensor is operable to measure a velocity of a fluid outside of a boundary layer surrounding the surface.
83.	(Previously Presented) The fluid control system of claim 77, wherein the control circuit is further operable to drive the at least one movable section at a resonant frequency of the at least one movable section.
84.	(Previously Presented) The fluid control system of claim 77, wherein the at least one movable section comprises a plurality of separate movable sections positioned on the surface such that there are gaps between the separate movable sections.



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 8 should be re-labeled to correspond to the  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horn (US 9908616) shows a surface with actuatable elements which are moved based on sensed flow data.
Stefes (US 10543908) shows a movable section which is rotated using springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647